Citation Nr: 0830211	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for hearing loss. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1964 to January 1966, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review. 



FINDING OF FACT

Hearing loss was not manifested during service or within one 
year following separation from service and is not shown to be 
causally or etiologically related to service. 



CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this was accomplished by way of letters from the RO to the 
veteran dated in February 2006 and March 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A ad 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and the duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the RO has satisfied the duty to notify 
and the duty to assist and will proceed to the merits of the 
veteran's appeal. 

The veteran contends that he has hearing loss that is related 
to his active service.  Specifically, the veteran believes 
that the loss of hearing was caused by his exposure to loud 
noises such as gunfire.  The veteran states that the gunfire 
caused his ears to ring and caused pain, and that loud noises 
still make his ears hurt.  Therefore, the veteran believes 
that he is entitled to service connection for the loss of 
hearing.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
organic diseases of the nervous system, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See U.S. DEP'T. OF VETERANS AFFAIRS, UNDER SECRETARY FOR HEALTH: 
CHARACTERIZATION OF HIGH FREQUENCY SENSORINEURAL HEARING LOSS MEM. (Oct. 
4, 1995).  If there is no showing of chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain the following: (1) Medical evidence of the existence 
of a current disability, (2) medical evidence of an in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a relationship or nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999) (citing Caluza v. 
Brown, 7 Vet. App. 498 (1995)). 

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
is forty decibels or greater; the thresholds for at least 
three of the frequencies are twenty-six decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than ninety-four percent.  38 C.F.R. § 3.385. 

A review of the veteran's service medical records reveals no 
evidence of complaints, treatment, or diagnosis of hearing 
loss during service.  The Report of Medical Examination at 
separation, dated in January 1966, notes the veteran's ears 
as normal.  And the separation Report of Medical History 
assesses no ear, nose, or throat trouble, as well as no 
hearing loss.  Therefore, the Board finds that the veteran's 
hearing loss was not manifested during service. 

After service, hearing loss was first assessed in May 2006 by 
a VA examination, approximately forty years after service.  
The absence of documented complaints of hearing loss or a 
diagnosis of hearing loss from 1966 to 2006 weighs against 
the continuity of symptomatology under 38 C.F.R. § 3.303(b).  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The 
evidentiary gap in this case between the veteran's active 
service and the earliest assessment of hearing loss 
essentially constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms.  See Forshey v. West, 12 Vet. App. 71 
(1998); aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses negative evidence which tends to disprove the 
existence of an alleged fact). 

Furthermore, the record is devoid of any competent medical 
evidence demonstrating a causal relationship between the 
veteran's current hearing loss and service.  Indeed, the 
Board notes, the February 2007 private medical records 
submitted by the veteran from Audiology Associates that 
documents the veteran's current hearing loss, also fail to 
provide an opinion as to a nexus between the veteran's 
current hearing loss and service. 

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for hearing loss.  In the absence of evidence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992). 

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
hearing loss and service, by way of a letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his hearing loss and an 
injury, disease, or event in service.  While the veteran is 
clearly of the opinion that his hearing loss is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that a service connection 
for hearing loss is not established. 




ORDER

Service connection for hearing loss is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


